  Case 18-09756         Doc 55     Filed 04/03/19 Entered 04/03/19 10:52:07              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-09756
         MILA Y PEREZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/03/2018.

         2) The plan was confirmed on 07/24/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/04/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/12/2019.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-09756        Doc 55      Filed 04/03/19 Entered 04/03/19 10:52:07                  Desc Main
                                     Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $4,254.44
        Less amount refunded to debtor                          $85.83

NET RECEIPTS:                                                                                 $4,168.61


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $0.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                     $186.74
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $186.74

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim          Claim       Principal      Int.
Name                               Class   Scheduled      Asserted       Allowed        Paid         Paid
AD ASTRA RECOVERY SERVICE      Unsecured      1,062.84            NA            NA            0.00       0.00
AMERICAN EXPRESS               Unsecured            NA       3,487.24      3,487.24        375.97        0.00
BLITT & GAINES                 Unsecured      1,155.76            NA            NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured            NA       1,155.76      1,155.76        115.87        0.00
CHASE                          Unsecured         999.72           NA            NA            0.00       0.00
CHASE                          Unsecured      3,833.48            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         869.00      1,015.00      1,015.00        101.76        0.00
DEPAUL UNIVERSITY              Unsecured      8,088.00            NA            NA            0.00       0.00
Fannie Mae                     Unsecured           0.00           NA            NA            0.00       0.00
Fannie Mae                     Unsecured           0.00           NA            NA            0.00       0.00
GC SERVICES LIMITED PARTNERSHI Unsecured      4,851.24            NA            NA            0.00       0.00
GRANT & WEBER INC              Unsecured      1,322.69            NA            NA            0.00       0.00
HEALTHCARE FINANCE DIRECT      Unsecured      1,287.00            NA            NA            0.00       0.00
HYUNDAI LEASE TITLING TRUST    Secured       11,000.00     14,025.00         370.77        370.77      50.42
HYUNDAI LEASE TITLING TRUST    Unsecured      3,454.25         436.18          0.00           0.00       0.00
MIRAMED REVENUE GROUP LLC      Unsecured          42.55           NA            NA            0.00       0.00
MIRAMED REVENUE GROUP LLC      Unsecured         493.58           NA            NA            0.00       0.00
NATIONAL CREDIT INC            Unsecured      3,487.24            NA            NA            0.00       0.00
NORTHWESTERN MEMORIAL HOSPIT Unsecured           113.49           NA            NA            0.00       0.00
PORTFOLIO RECOVERY ASSOC       Unsecured         799.08      1,799.08      1,799.08        599.89        0.00
PRA RECEIVABLES MGMT           Unsecured         474.00      5,002.30      5,002.30        539.31        0.00
PROGRESSIVE LEASING            Unsecured            NA       4,442.08      4,442.08        478.91        0.00
QUANTUM3 GROUP LLC             Unsecured      1,212.83       1,275.49      1,275.49        127.88        0.00
SPEEDY CASH                    Unsecured            NA       1,064.83      1,064.83        106.76        0.00
SYNCHRONY BANK                 Secured        1,000.00            NA            NA            0.00       0.00
SYNCHRONY BANK                 Unsecured          34.00           NA            NA            0.00       0.00
US BANK NA                     Secured              NA     24,999.74         290.89        290.89        0.00
US BANK NA                     Secured      203,738.00    196,898.96           0.00           0.00       0.00
US DEPT OF ED FEDLOAN          Unsecured      6,845.00       7,637.77      7,637.77        823.44        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-09756         Doc 55      Filed 04/03/19 Entered 04/03/19 10:52:07                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                   $290.89            $290.89              $0.00
       Debt Secured by Vehicle                              $370.77            $370.77             $50.42
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                             $661.66            $661.66             $50.42

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,879.55          $3,269.79              $0.00


Disbursements:

         Expenses of Administration                               $186.74
         Disbursements to Creditors                             $3,981.87

TOTAL DISBURSEMENTS :                                                                        $4,168.61


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
